NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 12-30106

               Plaintiff - Appellee,             D.C. No. 9:11-cr-00044-DLC

  v.
                                                 MEMORANDUM *
VIRGIL MARC MEYERS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                    Dana L. Christensen, District Judge, Presiding

                             Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Virgil Marc Meyers appeals from the 12-month sentence imposed upon

revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Meyers contends that the district court procedurally erred at sentencing by

relying on his prior unprosecuted violations of the conditions of his supervised

release. The district court did not err. Meyers’s prior violations, which he did not

dispute, were related to his history and characteristics, which the court must

consider when imposing sentence. See 18 U.S.C. §§ 3553(a)(1), 3583(e).

      Meyers also contends that the district court procedurally erred by failing to

explain the sentence sufficiently. The record belies this contention.

      Meyers finally contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances and the 18 U.S.C. § 3583(e) sentencing

factors, the sentence is substantively reasonable. See Gall v. United States, 552

U.S. 38, 51 (2007).

      AFFIRMED.




                                          2                                      12-30106